                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                                  FILED
                                                                           Scott L. Poff, Clerk
ALJANON ALVIN,                           )                              United States District Court


                                         )                          By jburrell at 9:15 am, Oct 15, 2018


         Plaintiff,                      )
                                         )
v.                                       )             CV417-206
                                         )
CPL. VEAL of the SCMPD,                  )
                                         )
         Defendants.                     )

                                        ORDER

         Corporal Veal’s motion to compel responses to his outstanding

discovery requests (doc. 27), which is unopposed by operation of Local

Rule 7.5 (no response means no opposition), is GRANTED.                              It appears

that plaintiff has both received the motion and, in lieu of opposing it,

mailed untimely responses to defendant. See doc. 30, Exh. A. Veal

contends these responses are insufficient, id.; plaintiff has still filed no

response to the motion weighing in one way or another.

         Plaintiff is ORDERED to amend his responses to Veal’s

interrogatories and requests for production of documents within 30 days

of service of this Order to comply with his discovery obligations. 1 If Alvin



1
     The Court appreciates that Alvin is not an attorney. Even pro se litigants, however
does not amend his responses, defendant is DIRECTED to so apprise the

Court and a recommendation of dismissal will be entered on inactivity

and, thus, abandonment grounds. See Fed. R. Civ. P. 41(b) (authorizing

district courts to dismiss an action for failure to obey a court order); L.R.

41.1(a) (authorizing district court to dismiss for failure to abide discovery

obligations); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts

have the inherent authority to dismiss claims for lack of prosecution);

Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir. 2007)

(“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants).

      One further matter: Alvin has sent his discovery responses and

information to this Court for filing on the docket and directs defendant

to review the docket in search of responsive answers to its outstanding




must comply with discovery obligations. The Court also appreciates that Alvin appears
to have made some effort to respond. See doc. 30-1 at 6 (identifying potential
witnesses). That attempt, however, is insufficient. Alvin must respond separately to
each numbered interrogatory and document request (and his responses should be
numbered to indicate the interrogatory or document request he is responding to),
although his response to any particular request may refer to a previous response. If
he does not know the answer to any particular request, his response should say so. If
he does not know an answer, but believes that responsive information is available from
some other source, he should state where or how the information might be discovered.
The Court will not penalize a party’s good faith attempt to comply with his discovery
obligations. A good faith attempt, of course, must be made.
                                          2
discovery responses. Doc. 32. This Court is not a repository for plaintiff’s

discovery responses. It has no role in collecting or organizing plaintiff’s

discovery responses. If Alvin needs to serve discovery on defendants, he

must do so pursuant to the Federal Rules of Civil Procedure.

     SO ORDERED, this         12th day of October, 2018.




                                     3
